In a proceeding to terminate child support, the mother appeals, as limited by her brief, from stated portions of an order of the Family Court, Nassau County (Medowar, J.), dated March 1, 1996, which, after a hearing, inter alia, conditioned child support for the parties’ eldest daughter upon that child’s visitation with the father.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the petition is denied, and the proceeding is dismissed.
The Supreme Court improperly conditioned child support for the eldest daughter, Jennifer, upon her visitation with the father. The father’s petition alleged that Jennifer was 14 years old at the time the petition was filed. Consequently, support could not be conditioned upon such visitation, as a matter of law (see, Matter of Ryan v Schmidt, 221 AD2d 449, 450). Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.